UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4075


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRENT RENARD CHRISTIAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00204-NCT-1)


Submitted:   September 13, 2013            Decided:   October 24, 2013


Before WILKINSON and      THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcia G. Shein, LAW FIRM OF SHEIN & BRANDENBURG FEDERAL
CRIMINAL LAW CENTER, Decatur, Georgia, for Appellant. Ripley
Rand, United States Attorney, Randall S. Galyon, Assistant
United   States Attorney,  Greensboro, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brent Renard Christian appeals from his conviction and

178-month sentence entered pursuant to his conditional guilty

plea to possession with intent to distribute cocaine base and

possession    of    firearms     in    furtherance        of     a    drug       trafficking

crime.     On appeal, he challenges the sufficiency of one of the

search warrants in his case, and he avers that the district

court clearly erred in imposing a sentencing enhancement for

maintaining a premises for drug manufacturing or distribution.

We affirm.

            When considering the denial of a motion to suppress,

we review de novo a district court’s legal conclusions, while

its   factual     findings     are    reviewed      for    clear       error.        United

States v. Guijon-Ortiz, 660 F.3d 757, 762 (4th Cir. 2011).                                The

evidence     is    construed     in    the       light    most       favorable      to    the

Government,       the   prevailing      party      below.            United      States   v.

Perkins, 363 F.3d 317, 320 (4th Cir. 2004).                            Christian first

contends that the warrant lacked probable cause as there was

insufficient evidence connecting an apartment at 2122-H Chester

Ridge Drive with criminal activity.

            To     comport   with     the    Fourth      Amendment,          a    magistrate

issuing a search warrant must find probable cause based on “a

practical,        common-sense        decision      whether,          given        all    the

circumstances set forth in the affidavit . . . there is a fair

                                             2
probability that contraband or evidence of a crime will be found

in a particular place.”              Illinois v. Gates, 462 U.S. 213, 238

(1983).     “The probable-cause standard is incapable of precise

definition or quantification into percentages because it deals

with   probabilities          and      depends   on    the     totality        of     the

circumstances.”         Maryland v. Pringle, 540 U.S. 366, 371 (2003).

For that reason, in reviewing the sufficiency of a supporting

affidavit, we avoid “hypertechnical scrutiny,” instead granting

great deference to the issuing magistrate.                     Owens v. Lott, 372

F.3d 267, 274 (4th Cir. 2004)(quoting United States v. Robinson,

275 F.3d 371, 380 (4th Cir. 2001).                  Here, we conclude that the

corroborated        informant          information,     in     conjunction          with

Christian’s drug activity and the detective’s knowledge of drug

trafficking protocol, was sufficient to support probable cause

for the warrant.

            A     confidential       informant      provided    information         that

Christian    stayed      at    Chester     Ridge.      This    tip   was   confirmed

through surveillance; Christian was observed traveling between

Chester    Ridge     and      Wilson    Place,   the    site    of   alleged        drug

dealing,    and    he   was    observed     staying    overnight     on    a   regular

basis at Chester Ridge.             He was spotted at Chester Ridge the day

before the warrant issued and was seen traveling between the two

residences 48 hours prior to the warrant application.                               While

Christian contends that these statements in the application were

                                            3
general and conclusory, we determine that, considering all the

allegations together, there was sufficient specificity from more

than one source to show that Christian regularly spent time at

Chester    Ridge   and    traveled     between     Wilson    Place      and    Chester

Ridge.

            Moreover,      the   application       provided       an    undisputedly

reliable confidential tip that Christian had sold cocaine within

the five days prior to the warrant application at Wilson Place.

In addition, the applicant detective included assertions based

on   his    long   experience     as     a    veteran      police      officer    that

Christian    would   likely      store       his   drugs    and     related      items

somewhere other than Wilson Place and that the storage would

probably take place at a residence or business which is used as

a “stash house.”         See United States v. Doyle, 650 F.3d 460, 471

(4th Cir. 2011) (“[T]he nexus between the place to be searched

and the items to be seized may be established by the nature of

the item and the normal inferences of where one would likely

keep such evidence.” (internal quotation marks omitted)); United

States v. Williams, 548 F.3d 311, 319 (4th Cir. 2008) (“[W]e

have upheld warrants to search suspects’ residences and even

temporary abodes on the basis of (1) evidence of the suspects’

involvement in drug trafficking combined with (2) the reasonable

suspicion     (whether     explicitly        articulated      by       the    applying

officer or implicitly arrived at by the magistrate judge) that

                                         4
drug traffickers store drug-related evidence in their homes.”).

Based on the foregoing, the district court determined correctly

that probable cause supported the warrant.

           Christian next argues that the sentencing judge erred

by finding that he maintained a premises for manufacturing or

distributing drugs, which resulted in a two-point enhancement of

his sentence.      Specifically, Christian avers that there was no

evidence as to how long the drugs were stored at the Chester

Ridge apartment and that he did not own, lease, live at, or pay

any expenses for the apartment.

           We     review       the    lower   court’s     application     of     the

sentencing guidelines de novo and its factual findings for clear

error.   United States v. Strieper, 666 F.3d 288, 292 (4th Cir.

2012).     The    “premises”         relied   upon   by   the   trial    court    in

applying the enhancement was the master bedroom in the Chester

Ridge apartment.          USSG § 2D1.1(b)(12) provides that “[i]f the

defendant maintained a premises for the purpose of manufacturing

or distributing a controlled substance, increase [the offense

level] by 2 levels.”            According to the Guidelines commentary,

“[a]mong the factors the court should consider in determining

whether the defendant ‘maintained’ the premises are (A) whether

the   defendant    held    a    possessory    interest    in    (e.g.,   owned    or

rented) the premises and (B) the extent to which the defendant

controlled access to, or activities at, the premises.”                         USSG

                                          5
§ 2D1.1     cmt.      n.     17.        The      commentary        makes     clear      that    a

“premises” need not be an actual house or residence, but may be

a   “building,        room,     or    enclosure.”            Id.        “Manufacturing          or

distributing a controlled substance need not be the sole purpose

for which the premises was maintained, but must be one of the

defendant’s primary or principal uses for the premises.”                                Id.

               According to the evidence established at sentencing as

well as in the warrant application and the presentence report,

Christian traveled regularly between Chester Ridge and the place

where he distributed drugs.                   He had a key to the Chester Ridge

apartment, and he stayed there regularly but not exclusively.

He “controlled” a chest and a safe in the master bedroom, which

contained      a     great    deal    of      money    and    drugs,       as    well    as    two

firearms.          A friend lived at least part-time in the apartment

with her son, but she received her mail elsewhere, so presumably

it was either not her only residence or perhaps a temporary

residence.           While    there     is     no    evidence      as   to      how    long    the

arrangement had been in place, the search warrant application

makes     it       clear      that     there         were    multiple        trips       between

residences, and the large amount of money and drugs, as well as

the   safe,     at    the     Chester      Ridge      apartment     indicates          that    the

drugs   were        being     stored       there,      as    opposed       to    being    there

coincidentally.              Finally,      the      spoons   and    bowls       with     cocaine



                                                 6
residue    that    were    recovered    from       the    apartment      support   the

conclusion that crack was being manufactured at Chester Ridge.

            We conclude that this evidence supports the inference

that Christian maintained and/or controlled the apartment (or

part of it) for the purpose of storing and manufacturing drugs

for distribution.          See United States v. Miller, 698 F.3d 699,

707 (8th Cir. 2012) (holding that enhancement applies “when a

defendant    uses    the    premises    for    the       purpose    of   substantial

drug-trafficking activities, even if the premises was also her

family home at the times in question”), cert. denied, 133 S. Ct.

1296 (2013); United States v. Sanchez, 710 F.3d 724, 729 (7th

Cir. 2013) (noting that “enhancement clearly contemplates that

premises can have more than one principal use. . . . the proper

inquiry is whether the drug transactions were a second primary

use of the premises or were instead merely a collateral use”),

petition    for    cert.    filed   (June     3,    2013).         Accordingly,    the

district court did not clearly err in applying the enhancement.

            Thus, we affirm the district court’s judgment.                          We

dispense    with    oral     argument    because          the    facts    and   legal

contentions   are    adequately      presented       in    the     materials    before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED



                                        7